Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 is dependent on a canceled claim 15.  Examiner will treat claim 18 as dependent on claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 20110202195 A1) in view of Robertson (US 20070197163 A1).
In regards to claim 1, Finch teaches a method of automatically mating a gateway device (home energy gateway) with an energy measurement device (home energy management in a usage area via a user computing device (Paragraphs 23, 59).  Finch further teaches the said method comprising steps of: providing a gateway device for an energy measurement device in a usage area (Paragraphs 54, 61); connecting the gateway device to a local network of the usage area (Paragraphs 61, 99, 105).  Finch also teaches a computer device such as a smartphone device installing a user application such as a Client Application Software (CAS) to which thereafter, the user may connect the smart phone device to a local 
Finch however fails to teach installing a user application on a user computing device; searching for the gateway device with the user application for a predetermined time period; detecting the gateway device within the predetermined time period by establishing communication between the gateway device and the user computing device.  Robertson on the other hand teaches a method of connecting devices to a network by installing a user application on a user computing device (Paragraphs 60-61).  The execution of software applications on the mobile device then enables searching for the gateway device with the user application for a predetermined time period (Paragraphs 25, 31, 44-46).  The device may stay in the discoverable mode for at least a predetermined duration, when the timer has expired, the device enters the inquiry scan state periodically to scan for an inquiry message(s).  Thereafter, detecting the gateway device within the predetermined time period by establishing communication between the gateway device and the user computing device (Paragraphs 25-26, 36). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine the device pairing taught by Robertson with the energy metering network taught by Finch to automatically discover the gateway device and connect the mobile device to the gateway, thereby enhance the convenience of user in setting up the network.
In regards to claim 2, Finch modified teaches the gateway device is structurally separate from the at least one electrically powered device (Paragraphs 59, 61, 66; Figure 1).
In regards to claim 3, Finch modified teaches the gateway device may connect to a plurality of electrically powered devices (Figure 1).

In regards to claim 16, Finch modified via Robertson teaches searching for the gateway device with the user application for a predetermined time period (Paragraphs 25, 31, 44-46).  The device may stay in the discoverable mode for at least a predetermined duration, when the timer has expired, the device enters the inquiry scan state periodically to scan for an inquiry message(s).  Thereafter, detecting the gateway device within the predetermined time period by establishing communication between the gateway device and the user computing device (Paragraphs 25-26, 36).  This said protocol may be applicable to searching for the energy measurement device with the gateway device, in combination with Finch’s teaching of opening up the local network on the energy measurement device to connect the gateway device to the energy measurement device (Paragraph 99).
In regards to claim 18, Finch modified teaches the HEG will send a confirmation back to the CAS over the first IP network to indicate that the connection has been made, if there is only one meter on the Utility network (sending a network join command to the energy measurement device and opening up the local network on the energy measurement device to allow for joining for a predetermined time period) (Paragraphs 126-129). The HEG will exchange security information over a network with the device and compare it with the information received over another network. If the information indicated the device is to be trusted, it is let onto the network.   Finch then continues searching for the energy measurement device with the gateway device and waiting for a join flag to open to begin a joining process and receiving the join flag and connecting the gateway device to the energy measurement device (Paragraphs 126-129).

In regards to claim 20, Finch modified teaches the passing energy usage data from the energy measurement deice to the gateway device (Paragraphs 65-67).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 20110202195 A1) and Robertson (US 20070197163 A1) as applied to claim 1 above, and further in view of Anderson et al. (US 2015002211 A1).
In regards to claim 7, Finch modified fails to teach the step of powering on the gateway device and broadcasting a location of the gateway device on the local network.  Anderson on the other hand teaches the powering of the gateway device, the broadcasting the location of the gateway device on the local network (Paragraph 44). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Anderson’s teaching with Finch modified’s teaching in order to regulate the power consumption of the appropriate device.

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 20110202195 A1), Robertson (US 20070197163 A1) and Anderson et al. (US 20150022181 A1) as applied to claim 7 above, and further in view of Neyhart (US 20160149411 A1).
In regards to claim 8, Finch modified via Anderson teaches broadcasting the location of the gateway device on the local network (Paragraph 44).  Finch modified however fails to teach the step of broadcasting comprises automatically broadcasting the location of the gateway device on the local network using a broadcast message on a broadcast signal.  Neyhart (US 20160149411 A1) on the other hand teaches the step of broadcasting comprises automatically broadcasting the location of the gateway device on the local network using a broadcast message on a broadcast signal (Paragraphs 83).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Neyhart’s teaching with Finch modified’s teaching in order to regulate the power consumption of a specific load.

In regards to claim 9, Finch modified via Neyhart teaches the step of detecting including listening for the broadcast signal from the gateway device and identifying the broadcast message from gateway device using Clear Connect protocol or other Wi-Fi connection protocols to which  device(s) await  connecting broadcast permission signal(s) (Paragraph 83).
In regards to claim 10, Finch modified via Neyhart teaches capturing the internet protocol (IP) address of the gateway device with the user application on the user computing device (Paragraphs 28, 37).
In regards to claim 11, Finch modified teaches an automatic binding by the user with the user application to connect the gateway device to the energy measurement device (Paragraphs 108-113).
In regards to claim 12, Finch modified teaches the installation of code from the gateway device (Paragraph 61).  Furthermore, Neyhart teaches requesting a media access control (MAC) address from the gateway device i.e. the requesting and the reception from the gateway device a MAC address (Paragraphs 38, 59).
In regards to claim 13, Finch modified teaches communicating the MAC address (Paragraphs 31, 34) and the install code over a network to a server of an energy provider and the step of retrieving an identification of the energy measurement device by the server of the energy provider (Paragraphs 99).  This is done by a user connecting to the HEG by providing the HEG with power and accessing the HEG via the CAS (software). The CAS allows the user to provide the HEG with a name so it may be identified in the network (see FIG. 6). Once connected, if there is a home wireless network (such as Wi-Fi), the user may optionally connect the HEG to that network (see FIG. 7). Next, if the user has a home Internet connection 510, the HEG can be connected to this network 512 (see FIG. 8). Once these steps are accomplished, the user connects the HEG to the energy supplier (e.g., Utility company) network 514 (see FIG. 9). Finally, the user connects the appliances (and other systems) to the HEG 516 (see FIG. 10).
In regards to claim 14, Finch modified teaches transmitting a network join command by the server of the energy provider to the energy measurement device having the identification for the energy measurement device with the MAC address and the install code (Paragraphs 99, 100).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 20110202195 A1) and Robertson (US 20070197163 A1) as applied to claim 20 above, and further in view of Lee et al. (US 20160081127 A1).
In regards to claim 21, Finch modified fails to teach capturing the energy usage data in real-time on the user computing device.  Lee on the other hand teaches the capturing the energy usage data in real-time on the user computing device (Paragraph 36).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lee’s teaching with Finch modified’s teaching in order to accurately monitor the energy usage of household devices of a household network.
In regards to claim 22, Finch modified via Lee teaches capturing comprises the displaying the energy usage data in real-time on the user computing device (Paragraph 38).

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 20110202195 A1) in view of Lee et al. (US 20160081127 A1) and Robertson (US 20070197163 A1).
In regards to claim 23, Finch teaches a method of automatically mating a gateway device with an energy measurement device in a usage area via a user computing device (Abstract).  The method comprises a home energy management (HEM) device for use in a HEM system including a plurality of energy consuming devices and a HEM gateway adaptor module connectable to a host device; further providing an energy measurement device for a usage area (Paragraphs 23, 54, 61).  A home energy gateway (HEG) communicates with the smart meter network (the HEG is registered to the smart meter); providing a gateway device for the energy measurement device (Paragraphs 23, 54, 61).  Finch then elaborates the home energy gateway (HEG) communicates with the smart meter network, further powering on the gateway device and connecting the gateway device to a local network (Paragraphs 61, 99, 101, 105). Finch then teaches other devices in the home being registered with the HEG and communicating with the HEG.  The Client Application Software (CAS) allows the user to provide the HEG with a name so it may be identified in the network (Figure 6).  Once the HEG is connected to the smart meter network, if there is a home wireless network (such as Wi-Fi), the user may optionally connect the HEG to that network also (Figure 7).  The user may then have the HEG being connected to the home 
Finch modified fails to teach capturing the energy usage data in real-time on the user computing device.  Lee on the other hand teaches the capturing the energy usage data in real-time on the user computing device (Paragraph 36).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lee’s teaching with Finch’s teaching in order to accurately monitor the energy usage of household devices of a household network.

In regards to claim 24, Finch modified via Robertson teaches the steps of searching for the gateway device, detecting the gateway device, and passing information between the gateway device and the user application on the user computing device utilizes a proximity-based pairing mechanism (Paragraphs 17, 62-65).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                         

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685